COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO.02-06-464-CV





JESSIE RAY DAVIS	APPELLANT



V.



CAROL A. DAVIS	APPELLEE



------------



FROM THE 322
ND DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------

On December 21, 2006, we notified appellant, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee was paid.  
See
 
Tex. R. App. P.
 42.3(c).  Appellant has not paid the $125 filing fee.  
See
 
Tex. R. App. P.
 5, 12.1(b).

Furthermore, on January 19, 2007, we notified appellant that the trial court clerk responsible for preparing the record in this appeal had informed the court that arrangements had not been made to pay for the clerk’s record as required by rule 35.3(a)(2).  
Tex. R. App. P.
 35.3(a)(2).  We stated that we would dismiss the appeal for want of prosecution unless appellant, within fifteen days, made arrangements to pay for the clerk’s record and provided this court with proof of payment.  

Because appellant has failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court’s order of July 21, 1998,
(footnote: 2) and because appellant has not made payment arrangements for the clerk’s record, we dismiss the appeal.  
See
 
Tex. R. App. P.
 42.3(c), 43.2(f); 
see also 
Tex. R. App. P.
 37.3(b), 42.3(b).  We deny appellant’s request to dismiss the appeal without prejudice as moot.

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P.
 43.4.



PER CURIAM



PANEL D:  MCCOY, J.; CAYCE, C.J.; LIVINGSTON, J.



DELIVERED:  
February 15, 2007  

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).